EXHIBIT 10.2

 

Exelixis, Inc.

2000 Non-Employee Directors’ Stock Option Plan

 

Stock Option Agreement

(Nonstatutory Stock Option)

 

Pursuant to your Certificate of Stock Option Grant on the Smith Barney Stock
Plan Services website (“the Grant Certificate”) and this Stock Option Agreement,
Exelixis, Inc. (the “Company”) has granted you an option under its 2000
Non-Employee Directors’ Stock Option Plan (the “Plan”) to purchase the number of
shares of the Company’s Common Stock indicated in your Grant Certificate at the
exercise price indicated in your Grant Certificate.  Defined terms not
explicitly defined in this Stock Option Agreement but defined in the Plan shall
have the same definitions as in the Plan.

 

The details of your option are as follows:

 

1.             Vesting.  Subject to the limitations contained herein, your
option will vest as provided in your Grant Certificate, provided that vesting
will cease upon the termination of your Continuous Service.

 

2.             Number of Shares and Exercise Price.  The number of shares of
Common Stock subject to your option and your exercise price per share referenced
in your Grant Certificate may be adjusted from time to time for Capitalization
Adjustments, as provided in the Plan.

 

3.             Dates of Exercise.  The option shall be exercisable for shares of
Common Stock in one or more installments as specified in the Grant Certificate. 
As your option becomes exercisable for such installments, those installments
shall accumulate, and the option shall remain exercisable for the accumulated
installments until the Expiration Date or sooner termination of the option term
under Section 7 below.

 

4.             Method of Payment.  Payment of the exercise price is due in full
upon exercise of all or any part of your option.  You may elect to make payment
of the exercise price in cash or by check or by one or more of the following:

 

(a)           Provided that at the time of exercise the Common Stock is publicly
traded and quoted regularly in The Wall Street Journal, pursuant to a program
developed under Regulation T as promulgated by the Federal Reserve Board that,
prior to the issuance of Common Stock, results in either the receipt of cash (or
check) by the Company or the receipt of irrevocable instructions to pay the
aggregate exercise price to the Company from the sales proceeds.

 

1

--------------------------------------------------------------------------------


 

(b)           Provided that at the time of exercise the Common Stock is publicly
traded and quoted regularly in The Wall Street Journal, by delivery of
already-owned shares of Common Stock either that you have held for the period
required to avoid a charge to the Company’s reported earnings (generally six
months) or that you did not acquire, directly or indirectly from the Company,
that are owned free and clear of any liens, claims, encumbrances or security
interests, and that are valued at Fair Market Value on the date of exercise. 
“Delivery” for these purposes, in the sole discretion of the Company at the time
you exercise your option, shall include delivery to the Company of your
attestation of ownership of such shares of Common Stock in a form approved by
the Company.  Notwithstanding the foregoing, you may not exercise your option by
tender to the Company of Common Stock to the extent such tender would violate
the provisions of any law, regulation or agreement restricting the redemption of
the Company’s stock.

 

5.             Whole Shares.  You may exercise your option only for whole shares
of Common Stock.

 

6.             Securities Law Compliance.  Notwithstanding anything to the
contrary contained herein, you may not exercise your option unless the shares of
Common Stock issuable upon such exercise are then registered under the
Securities Act or, if such shares of Common Stock are not then so registered,
the Company has determined that such exercise and issuance would be exempt from
the registration requirements of the Securities Act.  The exercise of your
option must also comply with other applicable laws and regulations governing
your option, and you may not exercise your option if the Company determines that
such exercise would not be in material compliance with such laws and
regulations.

 

7.             Term.  The term of your option commences on the Date of Grant and
expires upon the earliest of the following:

 

(a)           three (3) months after the termination of your Continuous Service
for any reason other than your Disability or death, provided that if during any
part of such three- (3-) month period your option is not exercisable solely
because of the condition set forth in the preceding paragraph relating to
“Securities Law Compliance,” your option shall not expire until the earlier of
the Expiration Date or until it shall have been exercisable for an aggregate
period of three (3) months after the termination of your Continuous Service;

 

(b)           twelve (12) months after the termination of your Continuous
Service due to your Disability;

 

(c)           eighteen (18) months after your death if you die either during
your Continuous Service or within three (3) months after your Continuous Service
terminates; or

 

(d)           the Expiration Date indicated in your Grant Certificate.

 

2

--------------------------------------------------------------------------------


 

8.             Exercise.

 

(a)           You may exercise your option during its term by delivering a Cash
Letter of Authorization or other appropriate form (in a form designated by the
Company) together with the exercise price to the Secretary of the Company, or to
such other person as the Company may designate, during regular business hours,
together with such additional documents as the Company may then require.

 

(b)           By exercising your option you agree that, as a condition to any
exercise of your option, the Company may require you to enter into an
arrangement providing for the payment by you to the Company of any tax
withholding obligation of the Company arising by reason of the exercise of your
option.

 

(c)           Transferability. Your option is not transferable, except (i) by
will or by the laws of descent and distribution, and (ii) to such further extent
as permitted by the Rule as to Use of Form S-8 specified in the General
Instructions of the Form S-8 Registration Statement under the Securities Act. 
Your option is exercisable during your life only by you or a transferee
satisfying the above-stated conditions. The right of a transferee to exercise
the transferred portion of your option after termination of your Continuous
Service shall terminate in accordance with your right to exercise your option as
specified in your option.  In the event that your Continuous Service terminates
due to your death, your transferee will be treated as a person who acquired the
right to exercise your option by bequest or inheritance.  In addition to the
foregoing, the Company may require, as a condition of the transfer of your
option to a trust or by gift, that your transferee enter into an option transfer
agreement provided by, or acceptable to, the Company.  The terms of your option
shall be binding upon your transferees, executors, administrators, heirs,
successors, and assigns.  Notwithstanding the foregoing, by delivering written
notice to the Company, in a form satisfactory to the Company, you may designate
a third party who, in the event of your death, shall thereafter be entitled to
exercise your option.

 

9.             Option not a Service Contract.  Your option is not an employment
or service contract, and nothing in your option shall be deemed to create in any
way whatsoever any obligation on your part to continue in the employ of the
Company or an Affiliate, or of the Company or an Affiliate to continue your
employment.  In addition, nothing in your option shall obligate the Company or
an Affiliate, their respective stockholders, Boards of Directors, Officers or
Employees to continue any relationship that you might have as a Director or
Consultant for the Company or an Affiliate.

 

10.          Notices.  Any notices provided for in your option or the Plan shall
be given in writing and shall be deemed effectively given upon receipt or, in
the case of notices delivered by mail by the Company to you, five (5) days after
deposit in the United States mail, postage prepaid, addressed to you at the last
address you provided to the Company.

 

11.          Governing Plan Document.  Your option is subject to all the
provisions of the Plan, the provisions of which are hereby made a part of your
option, and is further subject to all interpretations, amendments, rules and
regulations which may from time to time be promulgated and adopted pursuant to
the Plan.  In the event of any conflict between the provisions of your option
and those of the Plan, the provisions of the Plan shall control.

 

3

--------------------------------------------------------------------------------